ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that THEODORE J. SEGAL of PHOENIX, ARIZONA, who was admitted to the bar of this State in 1972, be disbarred, and good cause appearing;
It is ORDERED that THEODORE J. SEGAL show cause before this Court on November 10, 1998, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be disbarred or otherwise disciplined; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of his brief with the Clerk of the Court, and serve two copies of the brief on the Office of Attorney Ethics, on or before October 14,1998, and the Office of Attorney Ethics shall serve and file a responding brief, if any, on or before October 28, 1998; and it is further
ORDERED that the temporary suspension of respondent, entered by Order of this Court dated August 20,1996, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall continue to comply with Rule 1:20-20 dealing with suspended attorneys.